UNITED S'I`ATES DISTRICT COURT
NORTHERN DISTRICT (}F ILLINOIS
EASTERN DIVISION

VALENTINA O’CONNOR, as cht Friend and )
Guardian of Michael W. O’Connor, )
)
Plaintiff, )
vs. ) 15 C 8066

)

DEPUTY ARTHUR WRIGHT, et. al., ) Hon. Ruben Castillo
)
)

Defendants.
SETTLEMENT AGREEMENT AN]) GENERAL RELEASE

This Settlernent Agreement and General Release (the “Agreement”) is made between

VALENTINA O’CONNOR, as Next Friend and Guardian of Michael W. O’Connor

(“Plaintifl”), and the COUNTY OF COOK, on behalf of and as indemnitor of DEPUTY

ARTHUR WRIGHT, DEPUTY THEODORE MERRIWEATHER, and DBPUTY JESSE

HERRERA, (“Defendants” , by KIMBERLY M. FOXX, State’s Attorney of Cook County,
through her assistants, as follows:

1. Plaintiff and Defendants are collectively referred to as the “Palties” in this

Agl‘eernent.

2. The Parties hereby agreelto settle and compromise the above-captioned action ,€C

(the “Lawsuit”) under the terms and conditions set forth herein

3. Plaintiff accepi‘éle sum of ninety thousand dollars ($90,000.0()) (the “Settlement
Amount”) in full and complete settlement of the LaWsuit against Dcfendants.

4. Payinent of the Settlernent Amount Will be made in the form of three separate

checks made payable to (l) Valentina O’Connor, as plenary guardian of Michael W. O’Connor,

4

 

(2) Collison LaW Ofiices, and (3) Henderson Parks, LLC. Payment Will be mailed as soon as
practicable

5. The Settlement Amount represents the entire amount of the compromise
settlement and the respective Parties Will each bear their own costs, fees, and expenses

6. This Agreement is not and shall not be construed as an admission by Defendants
or any former Defendants of the truth of any allegation or the validity of any claim asserted in
this lawsuit or of Defendants’ liability. Furthermore, none of the terms of the Agreement may be
offered or received in evidence or in any Way referred to in any civil, criminal or administrative
action or proceeding other than proceedings that may be necessary to consummate or enforce this
Agreement.

7. Plaintiff for herself, her heirs and personal representatives, fully and forever
releases, acquits and discharge Defendants and any former Defendants, their agents, employees
and former employees, either in officiai or individual capacities, from any and all actions, suits,
debts, sums of money, accounts and all claims and demands of Whatever nature, in law or in
equity, including but not limited to any and all claims for Constitutional, federal law or state law
violations against Plaintiff, and/or any taken, damaged, disposed oi", or destroyed property, and
any costs accrued arising out of Plaintiff’s allegations Which are the subject of O’Cormor v.
Deputy Arrhur Wright, el'. al., No. 15 C 8066 in the United States District Court for the Northern
District of lllinois, Eastern Division (the “Lawsuit”), or any claim or suit Which her, her heirs,
assigns and legal representatives, may heretofore or hereafter have had by reason of said
allegations, including hut not limited to any and all claims for Constitutionai violations, federal
or state law claims, injunctive relief claims, and/or any taken, darnaged, disposed of, or

destroyed property claims, as Weli as any other such claims against Cook County, the Cook

 

County Sheriff, or any current or former employees or agents thereof, that may have been
brought prior to the execution date of this release. THIS lS A GENERAL RELEASE.

8, in exchange of settlement of this matter and subject to the provisions contained in
Paragraph 7, Plaintiff agreed to dismiss with prejudice Cook County and the individual defendants and
named in O’Connor v. Deputy Arlhur Wrighr, et al., No. 15 C 8066.

9. Plaintiff represents and vvarrants that she is, as plenary guardian of Michael W.
O’Connor, lawful owner of all rights, title, and interests in and to every claim and other matter
which she purports to release herein, and that she has not heretofore assigned or transferred, or
purported or attempted to assign or transfer to any person or entity any claims or other matters
herein released Plaintiff shall hold harmless Defendants or former Defendants, and any of their
current or former employees or agents, Whether in their official or individual capacities, against,
any claims arising out of or relating to any such assignment or transfer of any claims or other
matters released herein Any costs related to the filing or bringing of this lawsuit are solely the
responsibility of Plaintiff.

l(}. Compliance with all applicable federal, state, and local tax requirements shall be
the sole responsibility of Plaintiff. The Parties hereto acknowledge and agree, however, that this
settlement is intended to compensate Plaintiff for constitutional claims and not lost wages,
profits, or other income arising out of or relating to the Lawsuit. Notwithstanding the foregoing,
such claims arising out of or relating to the Lawsuit are fully and completely released hereby.

l l. This settlement is based upon a good faith determination of the parties to resolve a
disputed claim. The parties have not shifted responsibility of medical treatment to Medicare in
contravention of 42 U.S.C. § l395y(b). The parties resolved this matter in compliance with both
state and federal law. Plaintiff asserts and Defendants rely on the assertion that Michael W.

O’Connor is not a recipient of Medicare.

 

12. This Agreement contains the entire agreement between the Parties. Plaintiff
acknowledges and agrees that no promise or representation not contained in this Agreement has
been made to her, and she acknowledges and represents that this Agreement contains the entire
understanding between the Parties, and contains all terms and conditions pertaining to the
compromise and settlement of the disputes referenced herein No statement, remark, agreement,
or understanding, oral or written, that is not contained herein shall be recognized or enforced, nor
does this Agreement reflect any agreed upon purpose other than the desire of the Parties to reach
a full and final conclusion of the litigation without further expense

13. This Agreement cannot be modified or amended except by an instrument in
writing, agreed to and signed by the Parties, nor shall any provision hereof be waived other than
by a written waiver, signed by the Parties.

14. This Agreement shall be binding upon and inure to the benefit of Plaintiff and
Defendants and their respective heirs, executors, successors, assigns, and personal
representatives, including any person, entity, department, or agency succeeding to the interests or
obligations of any party hereto, or having an interest herein.

l5. The provisions of this Agreement shall be deemed severable, and any invalidity or
unenforceability of any one or more of its provisions shall not affect the validity or enforceability

of the other provisions herein

16. Plaintiff aclnaewledges-that'§'re reviewed this document -si=n=l-aclmowledges-that

 

 

As ordered by the Court on lanuary 15, 2019, this Agreement and General Release is

entered and effective this fda;-of January, 20l9.

Dated:Mry 2019 ' %Q

RUBEN CAS TILLO
United Stated District Judge, Presiding

 

